UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4399



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTONIO S. HURTADO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CR-04-307)


Submitted:   July 28, 2006                 Decided:   August 22, 2006


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant. Frank
DeArmon Whitney, United States Attorney, Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Antonio S. Hurtado pled guilty to possession of a firearm

by an illegal alien and was sentenced to five months in prison.

Hurtado now appeals.             He claims that his conviction must be

overturned because, upon arrest, he was not advised of his right to

contact his consulate, in violation of Article 36 of the Vienna

Convention on Consular Relations.                The United States moves to

dismiss the appeal on the ground that Hurtado unconditionally

waived his right to appeal.

               We deny the motion to dismiss because Hurtado plainly

reserved his right to raise the Vienna Convention issue on appeal.

However, we conclude that Sanchez-Llamas v. Oregon, 126 S. Ct. 2669

(2006), is dispositive of the issue, and we therefore affirm the

conviction.

        In Sanchez-Llamas, the Supreme Court held that Article 36,

which    “addresses       communication    between    an    individual   and   his

consular officers when the individual is detained by authorities in

a foreign country,” id. at 2674, does not require suppression of

incriminating statements when an arrestee is not notified of his

right to contact his consulate.                 Id.   Just as a violation of

Article     36     does    not   warrant      suppression     of   incriminating

statements, it does not require reversal of a conviction.                       We

accordingly affirm.          We dispense with oral argument because the

facts    and     legal    contentions   are     adequately   presented   in    the


                                        - 2 -
materials   before   the    court   and     argument   would   not   aid   the

decisional process.        The motion to place case in abeyance for

Sanchez-Llamas and Hurtado’s motion to dismiss pursuant to Fed. R.

App. P. 42(b) are denied.



                                                                     AFFIRMED




                                    - 3 -